The First National Bank of Miami filed its petition seeking to require the Florida Industrial Commission to redetermine its rate of contribution of unemployment compensation. The basis of the demand is that petitioner contributed for the three full calendar years of 1940, 1941 and 1942.
The circuit court dismissed the petition. On appeal here this question arises: Is an employer eligible for rate variation from the standard rate of contributions during any calendar year if his employment record has not been chargeable with benefit payments throughout the three consecutive preceding calendar years?
The statute relied on for rate variation is Sec. 443.08, F. S. '41, F.S.A. which provides for the requested relief when petitioner has been chargeable with benefit payments throughout three consecutive calendar years. We must look to the statute to determine when the employer's account was first chargeable. The same statute provides that any benefits paid to any individual shall be charged to the employment record of the most recent employer within the base period of the individual. Turning then to Sec. 443.03 F.S. '41, F.S.A. we find "Base Period" is defined as the first eight of the last nine completed calendar quarters immediately preceding the first day of an individual's benefit year. "Benefit Year" is *Page 76 
then defined. The terms used are technical in nature and the definition given by the Legislature will control. The petition was, therefore, insufficient in failing to show that the employer's account was chargeable with benefits in 1940 or for three full calendar years.
To secure a redetermination of the rate of contribution the employer's record is not required to be actually charged with benefit payments but it must be chargeable. That is, it must be susceptible to being charged.
The decree is affirmed.
BUFORD, C. J., TERRELL, BROWN and SEBRING, JJ., concur.
THOMAS, J., agrees to conclusion.
CHAPMAN, J., dissents.